Title: Mathew Carey & Son to Thomas Jefferson, 28 September 1819
From: Mathew Carey & Son
To: Jefferson, Thomas


					
						
							sir
							
								Phil.
								sept. 28. 1819
							
						
						Your favour of 18th inst. came duly to hand, & in compliance with your request, we now forward the above—
						There is not a copy of Sophocles or Antoninus in the city. Of the former we shall have some within a week, & will immediately forward it. The acct at the same time shall be sent by
						
							Yours respectfully
							
								M Carey & son
							
						
					
					
						Between dateline and salutation:
						Hon Thos Jefferson
						Bot of M Carey & son
						Carter’s Epictetus—$5.75
					
				